Title: From James Madison to Elizabeth House Trist, [ca. 5 September] 1810
From: Madison, James
To: Trist, Elizabeth House


Dr Madam[ca. 5 September 1810]
Your letter of the 27th august has just come to hand that inclosing the papers from Mrs Jones having been previously recd.
It appears by Mr Pinkneys communication that W Brown, being compleatly in his power had given up between 30 and 40 thousand Dollars and there was some prospect of getting from him a further sum, which however was not likely to be very considerable. I sincerely wish not only on public account, but for the sake of those innocently Affected by his misfortune that the intire recoveries may satisfy the claims of the U. S. But this is the less to be hoped, as it is not easy to explain the elopement without supposing that pecuniary trespasses had been before committed, which could not long be conceald, and which will be brought to light by an examination of his accounts with the public.
